Citation Nr: 1636033	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-09 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative changes of the left knee prior to February 20, 2013, and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 10 percent evaluation then in effect for the Veteran's service connection left knee disability.  By rating action dated March 2013, the RO assigned a 30 percent evaluation for it, effective February 20, 2013.

The Board notes that the statement of the case issued in March 2013 characterized the issue as entitlement to a rating in excess of 10 percent for degenerative changes of the left knee for the period from April 3, 2006 through February 19, 2013, and in excess of 30 percent from February 20, 2013.  Service connection for a left knee disability was granted by the RO in November 2006, and a 10 percent evaluation was assigned.  The Veteran did not submit a timely notice of disagreement with this determination.  Thus, it became final.  He submitted a claim for an increased rating for his left knee disability in January 2010.  The fact that the statement of the case mischaracterized the issue (as did the undersigned Veterans Law Judge at the videoconference hearing) does not confer jurisdiction of the rating in effect prior to his current claim.  The Board points out that he did file a notice of disagreement with the July 2010 rating action that continued the 10 percent rating.  Thus, the Board has characterized the issue as set forth on the preceding page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for his left knee disability.  During the hearing before the undersigned, the Veteran testified that his symptoms have increased in severity.  He reports that he began to receive shots for the left knee after the February 2013 VA examination.  He also reports that the instability of the left knee has caused him to fall.  The Veteran's representative has specifically requested a new examination to determine the current severity of the Veteran's left knee disorder.  It does not appear that all current treatment records have been obtained.  Where the veteran reports that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his left knee since 2010, and to submit authorizations for VA to obtain records of any such private provider.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  The AOJ should obtain the VA clinical records since 2010.  

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the severity of his left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.).  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




